Exhibit 32.2 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. SECTION 1350) In connection with theAnnual Report of Convenientcast, Inc., a Nevada corporation (the “Company”), on Form 10-K for theyear ending December 31, 2009 as filed with the Securities and Exchange Commission (the “Report”), I, Kevin Murphy, President/CEO of the Company, certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. Section 1350), that to my knowledge: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. /s/ Kevin Murphy Kevin Murphy, President, CEO Dated:April 14, 2010
